Title: Treasury Department Circular to the Commissioners of Loans, 30 November 1790
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentNovr 30. 1790.
Sir
A danger to the United States has been suggested from the Certificates for transfer from the Treasury to the several Loan Offices and from one Loan Office to another or to the Treasury. It is observed that the writing, which is expressive of the rate of Interest, and that which is expressive of the time when interest will accrue are capable of being taken out as in the case of Pierces Notes and that the blank may be filled up with the six per Cent rate of Interest where the rate was before three per Cent; or that the early period for the commencement of Interest may be inserted where the deferred period was previously written.
To avoid these frauds whenever you issue a Certificate directed to me for the purpose of transfer you will, if it be for deferred Stock, cut out or punch through it at the end next the numerical marginal Check a piece of the paper so as to make a hole of about a quarter of an inch in diameter, if it is for 6 per Cent non deferred Stock, make a hole in like manner through some convenient part of the opposite end where the numerical marginal Check is not—and if it be for three per Cent Stock, let a like hole be punched or cut in the Centre of the bottom marginal printed ornament.
I am Sir   Your Obedt. servt
A Hamilton
